Citation Nr: 1729944	
Decision Date: 07/28/17    Archive Date: 08/04/17

DOCKET NO.  12-00 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for thoracolumbar degenerative joint disease, status post compression fracture (previously rated as T9 and T12 compression fracture), hereinafter referred to as back condition.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Nelson, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1973 to January 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  The Veteran has subsequently moved and jurisdiction of this case has been transferred to the St. Petersburg, Florida RO.

The record reflects that the Veteran requested a hearing when he filed his substantive appeal to the Board in November 2010.  A Board hearing was scheduled to be held on May 1, 2017, before a Veterans Law Judge by video teleconference at the RO in St. Petersburg, Florida.  The Veteran did not show for the hearing and has not provided good cause for failing to appear; therefore, the Veteran's hearing request is deemed withdrawn.  See 38 C.F.R. §§ 20.702, 20.704 (2016).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran, through his representative, requested a new VA examination to assess the severity of his service-connected back condition.  The Board notes that the last VA examination was completed in December 2014 and that the Veteran has consistently stated that his back condition has gotten worse.  Accordingly, the Board determines that a new VA examination is required before the Veteran's claim for an increased evaluation for his service-connected back condition can be adjudicated.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (finding that a Veteran is entitled to a new examination after a two-year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).


Because the Veteran's increased rating claim could potentially affect his entitlement to TDIU, the Board finds that the claims are inextricably intertwined.  Therefore, the claim for TDIU must be remanded for contemporaneous adjudication.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran the appropriate examinations to determine the current degree of severity of his back disability, to include any neurological symptoms.  All pertinent evidence of record must be made available to and reviewed by the examiner, and any indicated tests and studies should be performed.

The examiner must provide accurate and fully descriptive assessments of all symptoms and must comment upon the frequency and severity of the Veteran's symptoms in accordance with VA rating criteria. 

Both passive and active range of motion testing should be performed, in weight-bearing and nonweight-bearing.  In addition, the range of motion of the opposite, undamaged joint should also be documented, if possible.  See Correia v. McDonald, 28 Vet. App. 158 (2016).

To the extent possible, the examiner should provide an assessment of the functional impairment during flare ups.  If the examiner is unable to do so, the examiner should explain why.

The examiner should also comment on the occupational effects caused by the Veteran's service-connected disabilities.  The examiner should provide concrete examples of functional impairments caused by the Veteran's service-connected conditions.  The types of impairments the examiner should address include, but are not limited to, walking, sitting, lifting and standing limitations, impaired ability to interact socially, as well as problems with memory and concentration.  The examiner must discuss and consider the Veteran's competent lay statements. 

In addition, the examiner should comment on whether there is a 50 percent or better probability that the Veteran's service-connected disabilities, either alone or in concert, are sufficiently disabling to preclude him from obtaining or maintaining any form of substantially gainful employment consistent with his education and occupational background.

2.  After undertaking the development above, and any additional development deemed necessary, the Veteran's claims for an increased evaluation for his service-connected back condition and his entitlement to a total disability rating based on individual unemployability should be readjudicated.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and be given an appropriate period to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

